Amended and Restated Assurance of Discontinuance between
the Attorney General of the State of New York
and Willis Group Holdings plc as successor in interest for Willis Group Holdings
Limited, Willis
North America, Inc., Willis of New York, Inc., dated April 7, 2005 , and

Amended and Restated Stipulation between
the Superintendent of Insurance of the State of New York and Willis Group
Holdings plc as successor
in interest for Willis Group Holdings Limited, Willis North America, Inc.,
Willis of New York,
Inc.,Willis RE Inc., Willis of Wisconsin, Inc., Willis of Texas, Inc., Willis of
Seattle, Inc.,
Willis of Tennessee, Inc., Willis of North Carolina, Inc., Willis of Ohio, Inc.,
Willis of Oregon,
Inc., Willis of Pennsylvania, Inc., Willis of Michigan, Inc., Willis of
Minnesota, Inc. , Willis of
New Hampshire, Inc., Willis of New Jersey, Inc., Willis of Massachusetts, Inc.,
Willis of Maryland,
Inc., Willis of Louisiana, Inc., Willis of Kansas, Inc., Willis of Illinois,
Inc., Willis Insurance
Services of Georgia, Inc., d.b.a. Willis Insurance Brokerage of Georgia, Willis
Insurance Services
of California, Inc. d.b.a. Willis Insurance Brokerage, Willis of Arizona, Inc.,
Willis of Alabama,
Inc., Willis Life Insurance Agency of Ohio, Inc., Stewart Smith East, Inc.,
dated April 8, 2005
(collectively, “Willis”).

WHEREAS, Willis entered into an Assurance of Discontinuance with the Attorney
General of the State of New York (“Attorney General”) dated April 7, 2005 and a
Stipulation with the Superintendent of Insurance of the State of New York
(“Superintendent”) dated April 8, 2005, each as amended from time to time
(collectively, the “AOD”); and

WHEREAS, the Attorney General and the Superintendent conducted public hearings
in July 2008 on the subject of insurance producer compensation and disclosure
practices; and

WHEREAS, 11 NYCRR 30 (Regulation No. 194) was adopted on February 10, 2010; and

WHEREAS, the Superintendent has concluded that Willis has substantially met its
obligations under the AOD, as determined by an independent examiner;  

NOW, THEREFORE, the parties hereby agree that, effective as of February 11,
2010, the AOD shall be amended and restated as follows:

1

1.        Compensation Disclosure to Insurance Purchasers:  In New York, and
each of the other 49 states of the United States, the District of Columbia, and
U.S. territories, Willis shall provide compensation disclosure that will, at a
minimum, comply with the terms of Regulation No. 194, as may be amended from
time to time, or the provisions of the AOD, as existed prior to the adoption
this Amended and Restated Agreement and Amended and Restated Stipulation.

2.        Compliance Programs and Training: Willis shall maintain its compliance
programs and continue to provide appropriate training to relevant employees in
business ethics, professional obligations, conflicts of interest and antitrust
and trade practices compliance.

3.        Prohibition on Reinsurance Brokerage “Leveraging”:  In placing,
renewing, consulting on or servicing any insurance policy, Willis shall not
directly or indirectly accept from or request of any insurer any promise or
commitment to use any of Willis’s brokerage, agency, producing or consulting
services, including reinsurance brokerage, agency or producing services, in
exchange for production of business to such insurer.

4.        Prohibition of Inappropriate Use of Wholesalers:  In placing,
renewing, consulting on or servicing any insurance policy, Willis shall not
directly or indirectly knowingly place, renew, consult on or service a client’s
insurance business through a wholesale broker in a manner that is contrary to
the client’s best interests.

5.        The Attorney General and Superintendent reserve the right to take
action to enforce this Amended and Restated Agreement.  If compliance with any
aspect of this Amended and Restated Agreement proves impracticable, Willis
reserves the right to request that the parties modify it accordingly.

6.        This Amended and Restated Agreement shall be governed by the laws of
the State of New York.  

7.        This Amended and Restated Agreement supersedes and replaces the AOD as
amended and all prior agreements, arrangements, commitments and understandings,
whether written or oral, with respect to the subject matter hereof, and
constitutes the entire agreement of the parties.

8.        This Amended and Restated Agreement may be executed in counterparts,
including via facsimile.

2

WHEREFORE, the following signatures are affixed hereto on the date first above
written.

     
People of the State
of New York
  New York Insurance Department


/s/ Michael Berlin
  /s/ James J. Wrynn
 
   
By: Michael Berlin
Deputy Attorney General
for Economic Justice
Office of the Attorney General
  By: James J. Wrynn
Superintendent of Insurance
25 Beaver Street
New York, NY 10004

120 Broadway, 25th Floor
New York, NY 10271

Willis Group Holdings plc, et. al.

/s/ Adam G. Ciongoli
By: Adam G. Ciongoli
Group General Counsel

Willis Group Holdings, plc

3